Exhibit 10.139



















PURCHASE AND SALE CONTRACT










BETWEEN










CONCAP RIVER’S EDGE ASSOCIATES, LTD.,

a Texas limited partnership










AS SELLER



















AND













HAMILTON ZANZE & COMPANY,

a California corporation










AS PURCHASER










River’s Edge
1741 22nd Street, NE
Auburn, Washington














 

TABLE OF CONTENTS

 

ARTICLE I

DEFINED TERMS

1

   

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE &    DEPOSIT

1

 

  2.1 PURCHASE AND SALE

1

 

  2.2 PURCHASE PRICE AND DEPOSIT

1

   

ARTICLE III

FEASIBILITY PERIOD

3

 

  3.1 Feasibility Period

3

 

  3.2 Expiration of Feasibility Period

3

 

  3.3 Conduct of Investigation

4

 

  3.4 Purchaser Indemnification

4

 

  3.5 Property Materials

5

 

  3.6 Property Contracts

6

   

ARTICLE IV

TITLE

6

 

  4.1 Title Documents

6

 

  4.2  Survey

7

 

  4.3  Objection and Response Process

7

 

  4.4  Permitted Exceptions

7

 

  4.5  Existing Deed of Trust

7

 

  4.6  Subsequently Disclosed Exceptions

8

 

  4.7  Purchaser Financing

8

   

ARTICLE V

CLOSING

8

 

  5.1  Closing Date

8

 

  5.2  Seller Closing Deliveries

8

 

  5.3  Purchaser Closing Deliveries

9

 

  5.4  Closing Prorations and Adjustments

10

 

  5.5  Post Closing Adjustments

13

   

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

13

 

  6.1  Seller’s Representations

13

 

  6.2  AS-IS

14

 

  6.3  Survival of Seller’s Representations

15

 

  6.4  Definition of Seller’s Knowledge

16

 

  6.5  Representations and Warranties of Purchaser

16

 

  6.6  Definition of Purchaser’s Knowledge

17

   

ARTICLE VII

OPERATION OF THE PROPERTY

17

 

  7.1  Leases and Property Contracts

17

 

  7.2  General Operation of Property

18

 

  7.3  Liens

18

   

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

18

 

  8.1  Purchaser’s Conditions to Closing

18

 

  8.2  Seller’s Conditions to Closing

19

   

ARTICLE IX

BROKERAGE

20

 

  9.1  Indemnity

20









 

  9.2  Broker Commission

20

   

ARTICLE X

DEFAULTS AND REMEDIES

20

 

  10.1  Purchaser Default

20

 

  10.2  Seller Default

21

 

  

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

21

 

  11.1  Major Damage

21

 

  11.2  Minor Damage

22

 

  11.3  Closing

22

 

  11.4  Repairs

22

   

ARTICLE XII

EMINENT DOMAIN

22

 

  12.1  Eminent Domain

22

   

ARTICLE XIII

MISCELLANEOUS

23

 

  13.1    Binding Effect of Contract

23

 

  13.2    Exhibits and Schedules

23

 

  13.3    Assignability

23

 

  13.4    Captions

23

 

  13.5    Number and Gender of Words

23

 

  13.6    Notices

23

 

  13.7    Governing Law zand Venue

26

 

  13.8    Entire Agreement

26

 

  13.9    Amendments

26

 

  13.10  Severability

26

 

  13.11  Multiple Counterparts/Facsimile Signatures

26

 

  13.12  Construction

26

 

  13.13  Confidentiality

26

 

  13.14  Time of Essence

27

 

  13.15  Waiver

27

 

  13.16  Attorneys Fees

27

 

  13.17  Time Zone/Time Periods

27

 

  13.18  1031 Exchange

27

 

  13.19  No Personal Liability of Officers, Trustees or

             Directors of Seller’s Partners

27

 

  13.20  Intentionally Omitted

28

 

  13.21  ADA Disclosure

28

 

  13.22  No Recording

28

 

  13.23  Relationship of Parties

28

 

  13.24  Dispute Resolution

28

 

  13.25  AIMCO Marks

29

 

  13.26  Non-Solicitation of Employees

29

 

  13.27  Survival

29

 

  13.28  Multiple Purchasers

29

   

ARTICLE XIV

  14.1  Disclosure

29

 

  14.2  Consent Agreement

29


















PURCHASE AND SALE CONTRACT




THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 18th
day of August, 2008 (the "Effective Date"), by and between CONCAP RIVER’S EDGE
ASSOCIATES, LTD., a Texas limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and
HAMILTON ZANZE & COMPANY, a California corporation, having a principal address
at 37 Graham Street, Suite 200B, San Francisco, California 94129 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS




A.

Seller owns the real estate located in King County, as more particularly
described in Exhibit A attached hereto and made a part hereof, and the
improvements thereon, commonly known as River’s Edge and having an address at
1741 22nd Street, NE, Auburn, Washington 98002.

B.

Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1

Purchase and Sale.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.

2.2

Purchase Price and Deposit.

 The total purchase price ("Purchase Price") for the Property shall be an amount
equal to $9,850,000, payable by Purchaser, as follows:

2.2.1

Within 2 Business Days following the Effective Date, Purchaser shall deliver to
Stewart Title Insurance Company, 1980 Post Oak Boulevard, Suite 610, Houston,
Texas 77056, Attention Wendy Howell, Telephone: (713) 625-8161; Fax: (713)
552-1703 ("Escrow Agent" or "Title Insurer") an initial deposit (the "Initial
Deposit") of $98,500.00 by wire transfer of immediately available funds ("Good
Funds").  

2.2.2

Within 1 Business Day after the day that the Feasibility Period expires,
Purchaser shall deliver to Escrow Agent an additional deposit (the "Additional
Deposit") of $98,500.00 by wire transfer of Good Funds.  

2.2.3

The balance of the Purchase Price for the Property shall be paid to and received
by Escrow Agent by wire transfer of Good Funds no later than 10:00 a.m. on the
Closing Date.

2.2.4

Seller and Purchaser acknowledge and agree that (i) the Fixtures and Tangible
Personal Property are incidental to the use and operation of the Property, and
(ii) no portion of the Purchase Price is allocable to the Fixtures and Tangible
Personal Property.

2.2.5

Any and all provisions of this Contract which provide that the Deposit shall be
nonrefundable are subject to the other provisions of this Contract which set
forth limited circumstances under which the Deposit may become refundable which
are the following:  (i) Section 3.2 (which provides that the Initial Deposit is
refundable if the Contract is timely terminated on or before the expiration of
the Feasibility Period); (ii) Section 8.1 (which grants Purchaser the right to
terminate this Contract in the event that a condition precedent to Purchaser’s
obligation to close is not satisfied and to obtain a refund of the Deposit);
(iii) Section 10.2 (which grants Purchaser the right to terminate this Contract
on account of a default by Seller and recover the Deposit); (iv) Section 11.1
(which grants Purchaser the right to terminate this Contract as a result of
Major Damage and recover the Deposit); and (v) Section 12.1 (which grants
Purchaser the right to terminate this Contract as a result of the exercise of a
right of eminent domain and recover the Deposit).

2.3

Escrow Provisions Regarding Deposit.

2.3.1

Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2

Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price, or released to Seller pursuant to Section 10.1, or (ii) the date on which
Escrow Agent shall be authorized to disburse the Deposit as set forth in Section
2.3.3.  The tax identification numbers of the parties shall be furnished to
Escrow Agent upon request.

2.3.3

If prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located.
 Escrow Agent shall give written notice of such deposit to Seller and Purchaser.
 Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2.

2.3.4

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of either of the parties for any act or omission on its
part unless taken or suffered in bad faith in willful disregard of this Contract
or involving gross negligence.  Seller and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney's fees, incurred in connection with the
performance of Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.

2.3.5

The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent.  Escrow Agent
shall execute the signature page for Escrow Agent attached hereto solely with
respect to the provisions of this Section 2.3.

2.3.6

Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
 Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers harmless from and against any Losses resulting
from Escrow Agent's failure to file the reports Escrow Agent is required to file
pursuant to this section.

ARTICLE III
FEASIBILITY PERIOD

3.1

Feasibility Period.

The Feasibility Period begins on the Effective Date and continues up to and
including September 15, 2008 (the "Feasibility Period"). Subject to the terms of
Section 3.3 and 3.4 and the rights of Tenants under the Leases, Purchaser, and
its agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, "Consultants") shall, at no cost or expense to Seller, have the
right from and after the Effective Date to enter onto the Property to conduct
and make any and all customary studies, tests, examinations, inquiries,
inspections and investigations  of or concerning the Property, review the
Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”).  Purchaser shall conduct
its Inspections in accordance with the terms and provisions of the Residential
Landlord Tenant Act of the State of Washington.  

3.2

Expiration of Feasibility Period.

If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser's sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser's right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable, and Purchaser's obligation to purchase the Property shall be
conditional only as provided in Section 8.1.

3.3

Conduct of Investigation.

Purchaser shall not permit any mechanics' or materialmens’ liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advanced notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment.  

3.4

Purchaser Indemnification.

3.4.1

Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller's affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, "Seller's
Indemnified Parties"), from and against any and all damages, mechanics' liens,
liabilities, penalties, interest, losses, demands, actions, causes of action,
claims, costs and expenses (including reasonable attorneys' fees, including the
cost of in-house counsel and appeals) (collectively, "Losses") arising from or
related to Purchaser's or its Consultants' entry onto the Property, and any
Inspections or other acts by Purchaser or Purchaser’s Consultants with respect
to the Property during the Feasibility Period or otherwise.

3.4.2

Notwithstanding anything in this Contract to the contrary, Purchaser shall not
be permitted to perform any invasive tests on the Property without Seller's
prior written consent, which consent may be withheld in Seller's sole
discretion.  Further, Seller shall have the right, without limitation, to
disapprove any and all entries, surveys, tests (including, without limitation, a
Phase II environmental study of the Property), investigations and other matters
that in Seller's reasonable judgment could result in any injury to the Property
or breach of any contract, or expose Seller to any Losses or violation of
applicable law, or otherwise adversely affect the Property or Seller's interest
therein.  Purchaser shall use reasonable efforts to minimize disruption to
Tenants in connection with Purchaser's or its Consultants' activities pursuant
to this Section.  No consent by the Seller to any such activity shall be deemed
to constitute a waiver by Seller or assumption of liability or risk by Seller.
 Purchaser hereby agrees to restore, at Purchaser's sole cost and expense, the
Property to the same condition existing immediately prior to Purchaser's
exercise of its rights pursuant to this Article III, provided the foregoing
shall not require Purchaser to repair or remediate any pre-existing conditions
on the Property that are merely discovered by Purchaser in the course of its
investigations.  Purchaser shall maintain and cause its third party consultants
to maintain (a) casualty insurance and commercial general liability insurance
with coverages of not less than $1,000,000.00 for injury or death to any one
person and $3,000,000.00 for injury or death to more than one person and
$1,000,000.00 with respect to property damage, and (b) worker's compensation
insurance for all of their respective employees in accordance with the law of
the state in which the Property is located.  Purchaser shall deliver proof of
the insurance coverage required pursuant to this Section 3.4.2 to Seller (in the
form of a certificate of insurance) prior to the earlier to occur of (i)
Purchaser's or Purchaser's Consultants' entry onto the Property, or (ii) the
expiration of 5 days after the Effective Date.  

3.5

Property Materials.

3.5.1

Within 5 Business Days after the Effective Date, and to the extent the same
exist and are in Seller's possession or reasonable control (subject to Section
3.5.2), Seller agrees to make the documents set forth on Schedule 3.5 (together
with any other documents or information provided by Seller or its agents to
Purchaser with respect to the Property, the "Materials") available at the
Property for review and copying by Purchaser at Purchaser's sole cost and
expense.  In the alternative, at Seller's option and within the foregoing time
period, Seller may deliver some or all of the Materials to Purchaser, or make
the same available to Purchaser on a secure web site (Purchaser agrees that any
item to be delivered by Seller under this Contract shall be deemed delivered to
the extent available to Purchaser on such secured web site).  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
Seller and Seller shall use commercially reasonable efforts to deliver the same
to Purchaser within 5 Business Days after such notification is received by
Seller; provided, however, that under no circumstances will the Feasibility
Period be extended and Purchaser's sole remedy will be to terminate this
Contract pursuant to Section 3.2.

3.5.2

In providing the Materials to Purchaser, other than Seller's Representations,
Seller makes no representation or warranty, express, written, oral, statutory,
or implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only and, together with all Third-Party Reports, shall be returned by Purchaser
to Seller (or the destruction thereof shall be certified in writing by Purchaser
to Seller) as a condition to return of the Deposit to Purchaser if this Contract
is terminated for any reason.  Recognizing that the Materials delivered or made
available by Seller pursuant to this Contract may not be complete or constitute
all of such documents which are in Seller's possession or control, but are those
that are readily and reasonably available to Seller, Purchaser shall not in any
way be entitled to rely upon the completeness or accuracy of the Materials and
will instead in all instances rely exclusively on its own Inspections and
Consultants with respect to all matters which it deems relevant to its decision
to acquire, own and operate the Property.  

3.5.3

In addition to the items set forth on Schedule 3.5, no later than 5 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) the most recent
rent roll for the Property listing the move-in date, monthly base rent payable,
lease expiration date and unapplied security deposit for each Lease (the "Rent
Roll").  Seller makes no representations or warranties regarding the Rent Roll
other than the express representation set forth in Section 6.1.6.  

3.5.4

In addition to the items set forth on Schedule 3.5, no later than 5 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) a list of all
current Property Contracts (the "Property Contracts List").  Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7.  

3.6

Property Contracts.  

On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the "Property Contracts Notice") specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
"Terminated Contracts"); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing.  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a "Required Assignment Consent") to such assignment.
 Seller shall, at no cost and expense to Seller, cooperate reasonably with
Purchaser in Purchaser’s efforts to obtain any Required Assignment Consent.
 Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller's
Indemnified Parties from and against any and all Losses arising from or related
to Purchaser's failure to obtain any Required Assignment Consent. Additionally,
in respect of any commercial lease affecting the Property, including, without
limitation, any lease for laundry equipment, Seller shall, at no cost or expense
to Seller, cooperate reasonably with Purchaser in Purchaser’s efforts to obtain
on or before Closing any subordination, nondisturbance and attornment agreement
(“Subordination Agreement”) that may be required by any lender to Purchaser as a
condition to funding any loan to be secured by the Property. It is understood
and agreed by Seller and Purchaser that the receipt by Purchaser of such
Subordination Agreement from any such commercial tenant shall not be a condition
to Closing hereunder.

ARTICLE IV
TITLE

4.1

Title Documents.

Within 5 days after the Effective Date, Seller shall cause to be delivered to
Purchaser a standard form commitment ("Title Commitment") to provide an extended
coverage American Land Title Association owner’s title insurance policy for the
Property, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to the Purchase Price (the "Title Policy"), together
with copies of all instruments identified as exceptions therein (together with
the Title Commitment, referred to herein as the "Title Documents").  Seller
shall be responsible only for payment of the basic premium for the Title Policy.
 Purchaser shall be solely responsible for payment of all other costs relating
to procurement of the Title Commitment, the Title Policy, and any requested
endorsements.  

4.2

Survey.

Subject to Section 3.5.2, within 5 days after the Effective Date, Seller shall
deliver to Purchaser or make available at the Property any existing survey of
the Property (the "Existing Survey").  Purchaser may, at its sole cost and
expense, order a new or updated survey of the Property either before or after
the Effective Date (such new or updated survey, together with the Existing
Survey, is referred to herein as the "Survey").  

4.3

Objection and Response Process.

On or before August 22, 2008 (the "Objection Deadline"), Purchaser shall give
written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents or the Survey to which Purchaser objects
(the "Objections").  If Purchaser fails to tender an Objection Notice on or
before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before August 29, 2008 (the "Response Deadline"), Seller
may, in Seller's sole discretion, give Purchaser notice (the "Response Notice")
of those Objections which Seller is willing to cure, if any.  Seller shall be
entitled to reasonable adjournments of the Closing Date to cure the Objections.
 If Seller fails to deliver a Response Notice by the Response Deadline, Seller
shall be deemed to have elected not to cure or otherwise resolve any matter set
forth in the Objection Notice.  If Purchaser is dissatisfied with the Response
Notice or the lack of Response Notice, Purchaser may, as its exclusive remedy,
exercise its right to terminate this Contract prior to the expiration of the
Feasibility Period in accordance with the provisions of Section 3.2.  If
Purchaser fails to timely exercise such right, Purchaser shall be deemed to
accept the Title Documents and Survey with resolution, if any, of the Objections
set forth in the Response Notice (or if no Response Notice is tendered, without
any resolution of the Objections) and without any reduction or abatement of the
Purchase Price.

4.4

Permitted Exceptions.

The Deed delivered pursuant to this Contract shall be subject to the following,
all of which shall be deemed "Permitted Exceptions":

4.4.1

All matters shown in the Title Documents and the Survey, other than (a) those
Objections, if any, which Seller has agreed to cure pursuant to the Response
Notice under Section 4.3, (b) mechanics' liens and taxes due and payable with
respect to the period preceding Closing, (c) the standard exception regarding
the rights of parties in possession, which shall be limited to those parties in
possession pursuant to the Leases, and (d) the standard exception pertaining to
taxes, which shall be limited to taxes and assessments payable in the year in
which the Closing occurs and subsequent taxes and assessments;

4.4.2

All Leases;

4.4.3

Applicable zoning and governmental regulations and ordinances;

4.4.4

Any defects in or objections to title to the Property, or title exceptions or
encumbrances, arising by, through or under Purchaser; and

4.4.5

The terms and conditions of this Contract.

4.5

Existing Deed of Trust.

It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, any deeds of trust and/or mortgages which secure
the Note (collectively, the "Deed of Trust") shall not be deemed Permitted
Exceptions, whether Purchaser gives further written notice of such or not, and
shall be paid off, satisfied, discharged and/or cured from proceeds of the
Purchase Price at Closing.

4.6

Subsequently Disclosed Exceptions.

If at any time after the expiration of the Feasibility Period, any update to the
Title Commitment discloses any additional item that materially adversely affects
title to the Property which was not disclosed on any version of the Title
Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the "New Exception Review Period") to review and notify
Seller in writing of Purchaser's approval or disapproval of the New Exception.
 If Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception.  If
Seller fails to deliver a notice to Purchaser within 3 days after the expiration
of the New Exception Review Period, Seller shall be deemed to have elected not
to cure the New Exception.  If Purchaser is dissatisfied with Seller's response,
or lack thereof, Purchaser may, as its exclusive remedy elect either:  (i) to
terminate this Contract, in which event the Deposit shall be promptly returned
to Purchaser or (ii) to waive the New Exception and proceed with the
transactions contemplated by this Contract, in which event Purchaser shall be
deemed to have approved the New Exception.  If Purchaser fails to notify Seller
of its election to terminate this Contract in accordance with the foregoing
clause within 6 days after the expiration of the New Exception Review Period,
Purchaser shall be deemed to have elected to approve and irrevocably waive any
objections to the New Exception.

4.7

Purchaser Financing.

Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser's acquisition of such funds shall not be a contingency
to the Closing.

ARTICLE V
CLOSING

5.1

Closing Date.

The Closing shall occur on or prior to September 30, 2008 or on such earlier
date as Purchaser and Seller may agree in their sole and absolute discretion
(the "Closing Date") through an escrow with Escrow Agent, whereby the Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means.  

5.2

Seller Closing Deliveries.

No later than 1 Business Day prior to the Closing Date, Seller shall deliver to
Escrow Agent, each of the following items:

5.2.1

Special Warranty Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2

A Bill of Sale in the form attached as Exhibit C.

5.2.3

Two (2) originals of a General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4

Two (2) originals of an Assignment of Leases and Security Deposits in the form
attached as Exhibit E (the "Leases Assignment").

5.2.5

A letter in the form attached hereto as Exhibit F prepared and addressed by
Purchaser, and countersigned by Seller, to each of the vendors under the
Terminated Contracts informing them of the termination of such Terminated
Contract as of the Closing Date (subject to any delay in the effectiveness of
such termination pursuant to the express terms of each applicable Terminated
Contract) (the "Vendor Terminations").

5.2.6

Seller's closing statement.

5.2.7

A title affidavit or an indemnity form reasonably acceptable to Seller, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.

5.2.8

A certification of Seller's non-foreign status pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended.

5.2.9

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Seller's
authority to consummate this transaction.

5.2.10

An updated Rent Roll effective as of a date no more than 3 Business Days prior
to the Closing Date; provided, however, that the content of such updated Rent
Roll shall in no event expand or modify the conditions to Purchaser's obligation
to close as specified under Section 8.1.

5.2.11

Any applicable transfer tax forms or conveyance forms, including, without
limitation, a real estate excise tax affidavit (the “REET Affidavit”).

5.2.12

An updated Property Contracts List effective as of a date no more than 3
Business Days prior to the Closing Date; provided, however, that the content of
such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1.

5.3

Purchaser Closing Deliveries.

No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in Section
2.2.3), Purchaser shall deliver to the Escrow Agent (for disbursement to Seller
upon the Closing) the following items:

5.3.1

The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.

5.3.2

A title affidavit or an indemnity form (pertaining to Purchaser's activity on
the Property prior to Closing), reasonably acceptable to Purchaser, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.  

5.3.3

Any declaration or other statement which may be required to be submitted to the
local assessor.

5.3.4

Purchaser's closing statement.

5.3.5

Two (2) countersigned counterparts of the General Assignment.

5.3.6

Two (2) countersigned counterparts of the Leases Assignment.

5.3.7

Notification letters to all Tenants prepared and executed by Purchaser in the
form attached hereto as Exhibit G.

5.3.8

The Vendor Terminations.

5.3.9

Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser's
authority to consummate this transaction.

5.3.11

Any applicable transfer tax forms or conveyance forms, including, without
limitation, the REET Affidavit.

5.4

Closing Prorations and Adjustments.

5.4.1

General.  All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 and shall deliver
such Proration Schedule to both Purchaser and the Escrow Agent no later than
three (3) Business Days prior to the scheduled Closing Date.  

5.4.2

Operating Expenses.  All of the operating, maintenance, taxes (other than real
estate taxes), and other expenses incurred in operating the Property that Seller
customarily pays, and any other costs incurred in the ordinary course of
business for the management and operation of the Property, shall be prorated on
an accrual basis.  Seller shall pay all such expenses that accrue prior to the
Closing Date and Purchaser shall pay all such expenses that accrue from and
after the Closing Date.

5.4.3

Utilities.  The final readings and final billings for utilities will be made if
possible as of the Closing Date, in which case Seller shall pay all such bills
as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills.  Otherwise, a proration shall be made based upon the
parties' reasonable good faith estimate.  Seller shall be entitled to the return
of any deposit(s) posted by it with any utility company, and Seller shall notify
each utility company serving the Property to terminate Seller's account,
effective as of noon on the Closing Date.

5.4.4

Real Estate Taxes.  Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re-adjustment after Closing.  

5.4.5

Property Contracts.  Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser (other than the Terminated Contacts, if
any); however, operating expenses shall be prorated under Section 5.4.2.

5.4.6

Leases.

5.4.6.1

All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date.  Purchaser
shall receive all collected rent and income attributable to dates from and after
the Closing Date.  Seller shall receive all collected rent and income
attributable to dates prior to the Closing Date.  Notwithstanding the foregoing,
no prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the "Uncollected Rents").  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller's favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  Purchaser agrees to bill
Tenants of the Property for all Uncollected Rents and to take reasonable actions
to collect Uncollected Rents.  Notwithstanding the foregoing, Purchaser's
obligation to collect Uncollected Rents shall be limited to Uncollected Rents of
not more than 90 days past due, and Purchaser's collection of rents shall be
applied, first, towards current rent due and owing under the Leases, and,
second, to Uncollected Rents.  After the Closing, Seller shall continue to have
the right, but not the obligation, in its own name, to demand payment of and to
collect Uncollected Rents owed to Seller by any Tenant, which right shall
include, without limitation, the right to continue or commence legal actions or
proceedings against any Tenant and the delivery of the Leases Assignment shall
not constitute a waiver by Seller of such right; provided however, that the
foregoing right of Seller shall be limited to actions seeking monetary damages
and, in no event, shall Seller seek to evict any Tenants in any action to
collect Uncollected Rents.  Purchaser agrees to cooperate reasonably with Seller
in connection with all efforts by Seller to collect such Uncollected Rents and
to take all steps, whether before or after the Closing Date, as may be
reasonably necessary to carry out the intention of the foregoing, including,
without limitation, the delivery to Seller, within 7 days after a written
request, of any relevant books and records (including, without limitation, rent
statements, receipted bills and copies of tenant checks used in payment of such
rent), the execution of any and all consents or other documents, and the
undertaking of any act reasonably necessary for the collection of such
Uncollected Rents by Seller; provided, however, that Purchaser's obligation to
cooperate with Seller pursuant to this sentence shall not obligate Purchaser to
terminate any Tenant lease with an existing Tenant or evict any existing Tenant
from the Property.

5.4.6.2

At Closing, Purchaser shall receive a credit against the Purchase Price in an
amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage or
other refundable deposits paid by any of the Tenants to secure their respective
obligations under the Leases, together, in all cases, with any interest payable
to the Tenants thereunder as may be required by their respective Tenant Lease or
state law (the "Tenant Security Deposit Balance").  Any cash (or cash
equivalents) held by Seller which constitutes the Tenant Security Deposit
Balance shall be retained by Seller in exchange for the foregoing credit against
the Purchase Price and shall not be transferred by Seller pursuant to this
Contract (or any of the documents delivered at Closing), but the obligation with
respect to the Tenant Security Deposit Balance nonetheless shall be assumed by
Purchaser.  The Tenant Security Deposit Balance shall not include any
non-refundable deposits or fees paid by Tenants to Seller, either pursuant to
the Leases or otherwise.  Purchaser hereby agrees that, from and after the
Closing, Purchaser shall hold all Tenant Deposits in a trust account in
accordance with the Residential Landlord Tenant Act of the State of Washington
(RCW 59.18.270), which obligation will survive the Closing.

5.4.7

Insurance.  No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.  Seller shall have the
risk of loss of the Property until 11:59 p.m. the day prior to the Closing Date,
after which time the risk of loss shall pass to Purchaser and Purchaser shall be
responsible for obtaining its own insurance thereafter.

5.4.8

Employees.  All of Seller's and Seller's manager's on-site employees shall have
their employment at the Property terminated as of the Closing Date.

5.4.9

Closing Costs.  Purchaser shall pay any sales, use, gross receipts or similar
taxes, the cost of recording any instruments required to discharge any liens or
encumbrances against the Property, any premiums or fees required to be paid by
Purchaser with respect to the Title Policy pursuant to Section 4.1 (other than
the base premium for the Title Policy),  and one-half of the customary closing
costs of the Escrow Agent.  Seller shall pay the real estate excise tax which
becomes payable by reason of the transfer of the Property, the base premium for
the Title Policy and one-half of the customary closing costs of the Escrow
Agent.  

5.4.10

Utility Contracts.  If Seller has entered into an agreement for the purchase of
electricity, gas or other utility service for the Property or a group of
properties (including the Property) (a "Utility Contract"), or an affiliate of
Seller has entered into a Utility Contract, then, at the option of Seller,
either (a) Purchaser either shall assume the Utility Contract with respect to
the Property, or (b) the reasonably calculated costs of the Utility Contract
attributable to the Property from and after the Closing shall be paid to Seller
at the Closing and Seller shall remain responsible for payments under the
Utility Contract.

5.4.11

Possession.  Possession of the Property, subject to the Leases, Property
Contracts, other than Terminated Contracts, and Permitted Exceptions, shall be
delivered to Purchaser at the Closing upon release from escrow of all items to
be delivered by Purchaser pursuant to Section 5.3.  To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the Closing.
 Purchaser agrees, for a period of not less than three (3) years after the
Closing (the "Records Hold Period"), to (a) provide and allow Seller reasonable
access to Seller's Property-Related Files and Records for purposes of inspection
and copying thereof at Seller’s sole cost and expense, and (b) reasonably
maintain and preserve Seller's Property-Related Files and Records.  If at any
time after the Records Hold Period, Purchaser desires to dispose of Seller's
Property-Related Files and Records, Purchaser must first provide Seller prior
written notice (the "Records Disposal Notice").  Seller shall have a period of
30 days after receipt of the Records Disposal Notice to enter the Property (or
such other location where such records are then stored) and remove or copy, at
Seller’s sole cost and expense, those of Seller's Property-Related Files and
Records that Seller desires to retain.

5.5

Post Closing Adjustments.

Purchaser or Seller may request that Purchaser and Seller undertake to re-adjust
any item on the Proration Schedule (or any item omitted therefrom), with the
exception of real property taxes which shall be final and not subject to
readjustment, in accordance with the provisions of Section 5.4 of this Contract;
provided, however, that neither party shall have any obligation to re-adjust any
items (a) after the expiration of 60 days after Closing, or (b) subject to such
60-day period, unless such items exceed $5,000.00 in magnitude (either
individually or in the aggregate).  

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1

Seller's Representations.

Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the "Seller's
Representations") as of the Effective Date and as of the Closing Date; provided
that Purchaser's remedies if any such Seller's Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:

6.1.1

Seller is validly existing and in good standing under the laws of the state of
its formation set forth in the initial paragraph of this Contract; and, subject
to Section 8.2.4, has or at the Closing shall have the entity power and
authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller's ability to consummate the transaction contemplated by this Contract or
on the Property.  Subject to Section 8.2.4, this Contract is a valid and binding
agreement against Seller in accordance with its terms;

6.1.2

Seller is not a "foreign person," as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.3

Except for (a) any actions by Seller to evict Tenants under the Leases, or (b)
any matter covered by Seller's current insurance policy(ies), to Seller's
knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
against the Property, which will adversely impact Seller's ability to convey the
Property;

6.1.4

To Seller's knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property;

6.1.5

To Seller's knowledge, Seller has not received any written notice of any
material default by Seller under any of the Property Contracts that will not be
terminated on the Closing Date;

6.1.6

To Seller's knowledge, the Rent Roll (as updated pursuant to Section 5.2.10) is
accurate in all material respects;

6.1.7

To Seller's knowledge, the Property Contracts List (as updated pursuant to
Section 5.2.12) is accurate in all material respects;

6.1.8

Seller has not, and, as of the Closing, shall not have (A) made a general
assignment for the benefit of creditors, (B) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by Seller’s
creditors, (C) suffered the appointment of a receiver to take possession of all,
or substantially all, of Seller’s assets, which remains pending as of such time,
(D) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, which remains pending as of such time, (E) admitted in
writing its inability to pay its debts as they come due, or (F) made an offer of
settlement, extension or composition to its creditors generally; and

6.1.9

To Seller’s knowledge, there are no condemnation proceedings pending or
threatened that would result in the taking of any portion of the Property.  To
Seller’s knowledge, Seller has not received any written notice of any special
assessment proceedings affecting the Property.

6.2

AS-IS.

Except for Seller's Representations, the Property is expressly purchased and
sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase Price and the
terms and conditions set forth herein are the result of arm's-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and,
except for Seller’s Representations, is not relying upon, any information
provided by Seller or Broker or statements, representations or warranties,
express or implied, made by or enforceable directly against Seller or Broker,
including, without limitation, any relating to the value of the Property, the
physical or environmental condition of the Property, any state, federal, county
or local law, ordinance, order or permit; or the suitability, compliance or lack
of compliance of the Property with any regulation, or any other attribute or
matter of or relating to the Property (other than any covenants of title
contained in the Deed conveying the Property and Seller's Representations).
 Purchaser agrees that Seller shall not be responsible or liable to Purchaser
for any defects, errors or omissions, or on account of any conditions affecting
the Property.  Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller's Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller's Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions or other conditions affecting the
Property except for claims or causes of action arising from the fraud or
misrepresentation of Seller.  Purchaser represents and warrants that, as of the
date hereof and as of the Closing Date, it has and shall have reviewed and
conducted such independent analyses, studies (including, without limitation,
environmental studies and analyses concerning the presence of lead, asbestos,
water intrusion and/or fungal growth and any resulting damage, PCBs and radon in
and about the Property), reports, investigations and inspections as it deems
appropriate in connection with the Property.  If Seller  provides or has
provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
subject to Seller’s Representations, Purchaser shall not rely thereon and the
reliance by Purchaser upon any such documents, summaries, opinions or work
product shall not create or give rise to any liability of or against Seller's
Indemnified Parties.  Purchaser acknowledges and agrees that, except for
Seller’s Representations, no representation has been made and no responsibility
is assumed by Seller with respect to current and future applicable zoning or
building code requirements or the compliance of the Property with any other
laws, rules, ordinances or regulations, the financial earning capacity or
expense history of the Property, the continuation of contracts, continued
occupancy levels of the Property, or any part thereof, or the continued
occupancy by tenants of any Leases or, without limiting any of the foregoing,
occupancy at Closing.  Prior to Closing, Seller shall have the right, but not
the obligation, to enforce its rights against any and all Property occupants,
guests or tenants.  Purchaser agrees that the departure or removal, prior to
Closing, of any of such guests, occupants or tenants shall not be the basis for,
nor shall it give rise to, any claim on the part of Purchaser, nor shall it
affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters, except for
claims and liabilities arising from or in any way connected with the fraud or
misrepresentation of Seller.  

6.3

Survival of Seller's Representations.

Seller and Purchaser agree that Seller's Representations shall survive Closing
for a period of 6 months (the "Survival Period").  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $150,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.

6.4

Definition of Seller's Knowledge.

Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Designated Representative of the Seller and shall not be construed to refer to
the knowledge of any other partner, officer, director, agent, employee or
representative of the Seller, or any affiliate of the Seller, or to impose upon
such Designated Representative any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Designated Representative any individual personal liability.  As used herein,
the term Designated Representative shall refer to Douglas MacArthur, who is the
Regional Property Manager handling this Property (the "Regional Property
Manager").  

6.5

Representations and Warranties of Purchaser.

For the purpose of inducing Seller to enter into this Contract and to consummate
the sale and purchase of the Property in accordance herewith, Purchaser
represents and warrants to Seller the following as of the Effective Date and as
of the Closing Date:

6.5.1

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of California.

6.5.2

Purchaser, acting through any of its or their duly empowered and authorized
officers or members, has all necessary entity power and authority to own and use
its properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Contract, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser's partners, directors,
officers or members are required to so empower or authorize Purchaser.  The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser's ability to consummate the transaction
contemplated by this Contract.  This Contract is a valid and binding agreement
against Purchaser in accordance with its terms.

6.5.3

No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser's obligations or covenants to Seller.

6.5.4

Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5

The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires the
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser.

6.5.6

Purchaser is not a Prohibited Person.

6.5.7

To Purchaser's knowledge, none of its investors, affiliates or brokers or other
agents (if any), acting or benefiting in any capacity in connection with this
Contract is a Prohibited Person.

6.5.8

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the property of, or beneficially owned, directly or indirectly, by a
Prohibited Person.

6.5.9

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the proceeds of specified unlawful activity as defined by 18 U.S.C. §
1956(c)(7).

6.6

Definition of Purchaser’s Knowledge.

Any representations and warranties made “to the knowledge of Purchaser” shall
not be deemed to imply any duty of inquiry.  For purposes of this Contract,
including, without limitation, the provisions of Section 6.5 above, the term
Purchaser’s “knowledge” shall mean and refer only to actual knowledge of Kurt E.
Houtkooper or David Nelson and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
Purchaser, or any affiliate of Purchaser, or to impose upon Kurt E. Houtkooper
or David Nelson any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon Kurt E. Houtkooper
or upon David Nelson any individual personal liability.

ARTICLE VII
OPERATION OF THE PROPERTY

7.1

Leases and Property Contracts.

During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that (a) Seller may only enter into any such new Property
Contract if it is terminable on not more than thirty (30) days’ prior notice,
and (b) no new or renewed Leases shall have a term in excess of 1 year without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed.   Seller shall terminate at or prior to the
Closing, at no cost or expense to Purchaser, any and all management agreements
affecting the Property.  Seller shall use commercially reasonable efforts to
deliver all apartment units which are vacant as of the Closing Date (each, a
"Vacant Unit") in Rent Ready Condition (as hereinafter defined).  Not less
than three (3) Business Days prior to the Closing Date, Seller and Purchaser
shall jointly inspect the Property and shall mutually agree on a list of the
Vacant Units, which list shall specify those Vacant Units that are not in Rent
Ready Condition. At Closing, Purchaser shall receive a credit against the
Purchase Price in the amount of Five Hundred Dollars ($500) for each Vacant Unit
which is not in Rent Ready Condition as of the Closing. For purposes hereof, the
term "Rent Ready Condition" shall mean interior carpets have been shampooed,
interior walls have been freshly painted, kitchen appliances (and water heaters
and HVAC to the extent such items serve only the individual Vacant Unit(s)) are
in working order, and there is no material damage to the doors, walls, ceilings,
floors and windows inside such Vacant Units..

7.2

General Operation of Property.

Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in the Seller's sole discretion to address (a) any life or safety
issue at the Property or (b) any other matter which in Seller's reasonable
discretion materially adversely affects the use, operation or value of the
Property, Seller will not make any material alterations to the Property or
remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed.

7.3

Liens.

Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance in writing, which approval shall not be unreasonably withheld or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.  

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

8.1

Purchaser's Conditions to Closing.

Without limiting the rights of Purchaser elsewhere provided for in this
Contract, Purchaser's obligation to close under this Contract, shall be subject
to and conditioned upon the fulfillment of the following conditions precedent:

8.1.1

All of the documents required to be delivered by Seller to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;

8.1.2

Each of Seller's Representations shall be true in all material respects as of
the Closing Date;

8.1.3

Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder; and

8.1.4

Neither Seller nor Seller's general partner shall be a debtor in any bankruptcy
proceeding nor shall have been in the last 6 months a debtor in any bankruptcy
proceeding.

8.1.5

There shall not be pending or, to the knowledge of either Purchaser or Seller,
any litigation or threatened litigation which, if determined adversely, would
restrain, in all material respects,  the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the material covenants or material obligations of Seller.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 or 8.1.5
is not met, Seller shall not be in default pursuant to Section 10.2, and
Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser's election to terminate this Contract and receive a return of the
Deposit from the Escrow Agent, or (ii) waive such condition and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price.
 

8.2

Seller's Conditions to Closing.

Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.2.1

All of the documents and funds required to be delivered by Purchaser to Seller
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.2.2

Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;

8.2.3

Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

8.2.4

Seller shall have received all consents, documentation and approvals necessary
to consummate and facilitate the transactions contemplated hereby, including,
without limitation, a tax free exchange pursuant to Section 13.18 (and the
amendment of Seller's (or Seller's affiliates') partnership or other
organizational documents in connection therewith), (a) from Seller's partners,
members, managers, shareholders or directors to the extent required by Seller's
(or Seller's affiliates') organizational documents, and (b) as required by law;
and

8.2.5

There shall not be pending or, to the knowledge of either Purchaser or Seller,
any litigation or threatened litigation which, if determined adversely, would
restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Purchaser;

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.  

 

ARTICLE IX
BROKERAGE

9.1

Indemnity.

Seller represents and warrants to Purchaser that it has dealt only with Moran
and Company, Two Union Square, 601 Union Street, Suite 4200, Seattle, Washington
98101 ("Broker") in connection with this Contract.  Seller and Purchaser each
represents and warrants to the other that, other than Broker, it has not dealt
with or utilized the services of any other real estate broker, sales person or
finder in connection with this Contract, and each party agrees to indemnify,
hold harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder's fees
arising from or attributable to the acts or omissions of the indemnifying party.
 

9.2

Broker Commission.

If the Closing occurs, Seller agrees to pay Broker a commission according to the
terms of a separate contract.  Broker shall not be deemed a party or third party
beneficiary of this Contract.  As a condition to Seller's obligation to pay the
commission, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein.

ARTICLE X
DEFAULTS AND REMEDIES

10.1

Purchaser Default.

If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to the Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
at the time required by Section 2.2.3 and close on the purchase of the Property
on the Closing Date, then, immediately and without the right to receive notice
or to cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2

Seller Default.

If Seller, prior to the Closing, defaults in its covenants, or obligations under
this Contract, including to sell the Property as required by this Contract and
such default continues for more than 10 days after written notice from
Purchaser, then, at Purchaser's election and as Purchaser's sole and exclusive
remedy, either (a) this Contract shall terminate, and all payments and things of
value, including the Deposit, provided by Purchaser hereunder shall be returned
to Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$35,000 in aggregate, or (b) subject to the conditions below, Purchaser may seek
specific performance of Seller’s obligation to deliver the Deed pursuant to this
Contract (but not damages).  Purchaser may seek specific performance of Seller's
obligation to deliver the Deed pursuant to this Contract only if, as a condition
precedent to initiating such litigation for specific performance, Purchaser
first shall (i) deliver all Purchaser Closing documents to Escrow Agent in
accordance with the requirements of this Contract, including, without
limitation, Sections 2.2.3 and 5.3 (with the exception of Section 5.3.1); (ii)
not otherwise be in default under this Contract; and (iii) file suit therefor
with the court on or before the 90th day after the Closing Date; if Purchaser
fails to file an action for specific performance within 90 days after the
Closing Date, then Purchaser shall be deemed to have elected to terminate the
Contract in accordance with subsection (a) above.  Purchaser agrees that it
shall promptly deliver to Seller an assignment of all of Purchaser's right,
title and interest in and to (together with possession of) all plans, studies,
surveys, reports, and other materials paid for with the out-of-pocket expenses
reimbursed by Seller pursuant to the foregoing sentence.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF
DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE
PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH BY SELLER OF ITS REPRESENTATIONS, WARRANTIES, OR
COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER
ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF
WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF
ITS REPRESENTATIONS, WARRANTIES, OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR
ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.

ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1

Major Damage.

In the event that the Property is damaged or destroyed by fire or other casualty
prior to Closing, and the cost for demolition, site cleaning, restoration,
replacement, or other repairs (collectively, the "Repairs") is more than
$250,000, then Seller shall have no obligation to make such Repairs, and shall
notify Purchaser in writing of such damage or destruction (the "Damage Notice").
 Within 10 days after Purchaser's receipt of the Damage Notice, Purchaser may
elect at its option to terminate this Contract by delivering written notice to
Seller in which event the Deposit shall be refunded to Purchaser.  In the event
Purchaser fails to terminate this Contract within the foregoing 10-day period,
this transaction shall be closed in accordance with Section 11.3 below.

11.2

Minor Damage.

In the event that the Property is damaged or destroyed by fire or other casualty
prior to the Closing, and the cost of Repairs is equal to or less than $250,000,
this transaction shall be closed in accordance with Section 11.3,
notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller's election to commence such Repairs, or Seller's
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.

11.3

Closing.

In the event Purchaser fails to terminate this Contract following a casualty as
set forth in Section 11.1, or in the event of a casualty as set forth in Section
11.2, then this transaction shall be closed in accordance with the terms of this
Contract, at Seller's election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).

11.4

Repairs.

To the extent that Seller elects to commence any Repairs prior to Closing, then
Seller shall be entitled to receive and apply available insurance proceeds to
any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs.  

ARTICLE XII
EMINENT DOMAIN

12.1

Eminent Domain.

In the event that, at the time of Closing, any material part of the Property is
(or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to terminate this Contract by giving written
notice within 10 days after Purchaser's receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

ARTICLE XIII
MISCELLANEOUS

13.1

Binding Effect of Contract.

This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors, heirs and permitted assigns.

13.2

Exhibits and Schedules.

All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.

13.3

Assignability.

Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of the Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of the Seller, to one or more entities so long as (a) Purchaser
is the managing member of, managing general partner of or otherwise holds a
controlling interest in the purchasing entity(ies) or to a tenancy-in-common
structure in which Purchaser or one or more of its affiliates are the sponsor,
(b) Purchaser is not released from its liability hereunder, (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date and (d) in the event this Contract is assigned to
more than one entity, the assignees shall be deemed to be jointly and severally
liable with respect to the obligations of the Purchaser.

13.4

Captions.

The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

13.5

Number and Gender of Words.

Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.

13.6

Notices.

All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:




Hamilton Zanze & Company

37 Graham Street

Suite 200B

San Francisco, California 94129

Attention:  David Nelson
Telephone:  415-561-6800 x 110

Facsimile:  415-561-6801




with a copy to:




Foley & Lardner, LLP

555 South Flower Street

Suite 3500

Los Angeles, CA 90071

Attention:  Craig P. Wood, Esq.
Telephone:  213-972-4555

Facsimile:  213-486-0065




To Seller:




c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention: Mark Reoch or Derik Hart

Telephone: (303) 691-4337

Facsimile:  (303) 300-3261  







And:




c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  303-691-4344

Facsimile:  303-300-3282




with copy to:




AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq.

Telephone: 303-691-4303

Facsimile:  303-300-3260




and a copy to:




Moran and Company

Two Union Square 601 Union Street, Suite 4200

Seattle, Washington 98101

Attention: Jeff Williams

Telephone: 206-652-3250

Facsimile:  206-652-3251




and a copy to:




Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104

Attention:  Sandor Green, Esq.

Telephone: 212-541-2049

Facsimile:  212-541-1449




Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

                        Stewart Title Insurance Company

                        1980 Post Oak Boulevard

                        Suite 610

                        Houston, Texas  77056

                        Attention:  Wendy Howell

                        Telephone:  713-625-8161

                        Facsimile:  713-552-1703




Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7

Governing Law and Venue.

The laws of the State of Washington shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to Section
13.24, all claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8

Entire Agreement.

This Contract embodies the entire Contract between the parties hereto concerning
the subject matter hereof and supersedes all prior conversations, proposals,
negotiations, understandings and contracts, whether written or oral.

13.9

Amendments.

This Contract shall not be amended, altered, changed, modified, supplemented or
rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.

13.10

Severability.

In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.11

Multiple Counterparts/Facsimile Signatures.

This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.

13.12

Construction.

No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.

13.13

Confidentiality.

Purchaser shall not disclose the terms and conditions contained in this Contract
and shall keep the same confidential, provided that Purchaser may disclose the
terms and conditions of this Contract (a) as required by law, (b) to consummate
the terms of this Contract, or any financing relating thereto, or (c) to
Purchaser's or Seller's lenders, attorneys and accountants.  Any information
obtained by Purchaser in the course of its inspection of the Property, and any
Materials provided by Seller to Purchaser hereunder, shall be confidential and
Purchaser shall be prohibited from making such information public to any other
person or entity other than its Consultants, without Seller's prior written
authorization, which may be granted or denied in Seller's sole discretion.  In
addition, Purchaser shall use its reasonable efforts to prevent its Consultants
from divulging any such confidential information to any unrelated third parties
except as reasonably necessary to third parties engaged by Purchaser for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion.
 Notwithstanding the provisions of Section 13.8, Purchaser agrees that the
covenants, restrictions and agreements of Purchaser contained in any
confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.

13.14

Time of the Essence.

It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract.

13.15

Waiver.

No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.

13.16

Attorneys Fees.

In the event either party hereto commences litigation or arbitration against the
other to enforce its rights hereunder, the substantially prevailing party in
such litigation shall be entitled to recover from the other party its reasonable
attorneys' fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.

13.17

Time Zone/Time Periods.

Any reference in this Contract to a specific time shall refer to the time in the
time zone where the Property is located.  (For example, a reference to 3:00 p.m.
refers to 3:00 p.m. PST if the Property is located in Auburn,WA.)  Should the
last day of a time period fall on a weekend or legal holiday, the next Business
Day thereafter shall be considered the end of the time period.

13.18

1031 Exchange.

Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  

13.19

No Personal Liability of Officers, Trustees or Directors of Seller's Partners.

Purchaser acknowledges that this Contract is entered into by Seller which is a
Texas limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.

13.20

Intentionally Omitted.

13.21

ADA Disclosure.

Purchaser acknowledges that the Property may be subject to the federal Americans
With Disabilities Act (the "ADA") and the federal Fair Housing Act (the "FHA").
 The ADA requires, among other matters, that tenants and/or owners of "public
accommodations" remove barriers in order to make the Property accessible to
disabled persons and provide auxiliary aids and services for hearing, vision or
speech impaired persons.  Seller makes no warranty, representation or guarantee
of any type or kind with respect to the Property's compliance with the ADA or
the FHA (or any similar state or local law), and Seller expressly disclaims any
such representations.  Nothing contained in this Section 13.21 shall be deemed
to limit or otherwise modify the Seller’s Representations set forth in Section
6.1.4 above.

13.22

No Recording.

Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller's prior written consent, which
consent may be withheld at Seller's sole discretion.  If the Purchaser records
this Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints the
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.

13.23

Relationship of Parties.

Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.

13.24

Dispute Resolution.

Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association.
 If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys' fees (including
those of in-house counsel) and costs to the substantially prevailing party and
charge the cost of arbitration to the party which is not the substantially
prevailing party.  Notwithstanding anything herein to the contrary, this Section
13.24 shall not prevent Purchaser or Seller from seeking and obtaining equitable
relief on a temporary or permanent basis, including, without limitation, a
temporary restraining order, a preliminary or permanent injunction or similar
equitable relief, from a court of competent jurisdiction located in the state in
which the Property is located (to which all parties hereto consent to venue and
jurisdiction) by instituting a legal action or other court proceeding in order
to protect or enforce the rights of such party under this Contract or to prevent
irreparable harm and injury.  The court's jurisdiction over any such equitable
matter, however, shall be expressly limited only to the temporary, preliminary,
or permanent equitable relief sought; all other claims initiated under this
Contract between the parties hereto shall be determined through final and
binding arbitration in accordance with this Section 13.24.

13.25

AIMCO Marks.

Purchaser agrees that Seller, the Property Manager or AIMCO, or their respective
affiliates, are the sole owners of all right, title and interest in and to the
AIMCO Marks (or have the right to use such AIMCO Marks pursuant to license
agreements with third parties) and that no right, title or interest in or to the
AIMCO Marks is granted, transferred, assigned or conveyed as a result of this
Contract.  Purchaser further agrees that Purchaser will not use the AIMCO Marks
for any purpose.

13.26

Non-Solicitation of Employees.

Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.

13.27

Survival.

Except for (a) all of the provisions of this Article XIII (other than Sections
13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2, 6.5, 9.1, 11.4, 14.1 and
14.2; (c) any other provisions in this Contract, that by their express terms
survive the termination or Closing; and (d) any payment obligation of Purchaser
under this Contract (the foregoing (a), (b), (c) and (d) referred to herein as
the "Survival Provisions"), none of the terms and provisions of this Contract
shall survive the termination of this Contract, and if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions, which shall survive the Closing) shall be merged into the
Closing documents and shall not survive Closing.

13.28

Multiple Purchasers.

As used in this Contract, the term "Purchaser" means all entities acquiring any
interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this Contract.
 In the event that "Purchaser" has any obligations or makes any covenants,
representations or warranties under this Contract, the same shall be made
jointly and severally by all entities being a Purchaser hereunder.  

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE

14.1

Disclosure.

Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.  

14.2

Consent Agreement.

Testing (the "Testing") has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in a report with a certification date of
May 14, 2001, a copy of which is attached hereto as Exhibit I (the "Report").
 The Report certifies the Property as lead-based paint free.  By execution
hereof, Purchaser acknowledges receipt of a copy of the Report, the Lead-Based
Paint Disclosure Statement attached hereto as Exhibit H, and acknowledges
receipt of that certain Consent Agreement (the "Consent Agreement") by and among
the United States Environmental Protection Agency (executed December 19, 2001),
the United States Department of Housing and Urban Development (executed January
2, 2002), and AIMCO (executed December 18, 2001).  Because the Property has been
certified as lead based paint free, Seller is not required under the Consent
Agreement to remediate or abate any lead-based paint condition at the Property
prior to the Closing.  Purchaser acknowledges and agrees that (1) after Closing,
the Purchaser and the Property shall be subject to the Consent Agreement and the
provisions contained herein related thereto and (2) that Purchaser shall not be
deemed to be a third party beneficiary to the Consent Agreement.




[Remainder of Page Intentionally Left Blank]














NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.




Seller:




CONCAP RIVER'S EDGE ASSOCIATES, LTD.,
      

a Texas limited partnership
      


By:    CONCAP CCP/IV RIVER'S EDGE

                   
            

                     PROPERTIES, INC.,  a Texas corporation,

                     its general partner

         By: /s/ Brian J. Bornhorst
                                                                                
Name: Brian J. Bornhorst
                                                                                
Title: Vice President










Purchaser:




HAMILTON ZANZE & COMPANY,

a California corporation




By:  /s/ Anthony Zanze

Name: Anthony Zanze

Title: CFO


 

 

 